Case: 2:19-cv-02584-EAS-EPD Doc #: 24 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 1880

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

LORI LAWSON,
Natural Parent on behalf of
K.L.,1 a minor,

Plaintiff, Civil Action 2:19-cv-2584

JUDGE EDMUND A. SARGUS, JR.

Vv. Chief Magistrate Judge Elizabeth P. Deavers
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

OPINION AND ORDER

Lori Lawson, natural parent on behalf of K.L., a minor, filed an objection to the Report
and Recommendation of the Magistrate Jude recommending that the decision of the
Commissioner of Social Security denying disability benefits be affirmed. For the reasons that
follow, the Report and Recommendation is ADOPTED by this Court and the decision of the
Commissioner is AFFIRMED.

I.

On July 30, 2020, the Magistrate Judge issued a thorough, detailed and sound Report and
Recommendation to which the plaintiff has made a timely objection. The record indicates
without a doubt that K.L., age ten, suffers from a number of impairments which impede her
educational and social development. The extent and severity of such impairments are thoroughly
and accurately examined in the Report and Recommendation.

The determination of whether a child is disabled, as the term is used in the Social

Security Act, is vested in the Commissioner, after a hearing before the Administrative Law
Case: 2:19-cv-02584-EAS-EPD Doc #: 24 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 1881

Judge, 42 U.S.C. § 405(g). This Court reviews objections to ensure that the decision rendered is
supported by substantial evidence and is in accord with the law. Rogers v. Comm’r of Soc. Sec.,
486 F.3d 234, 241 (6th Cir. 2007).

The objections raised to the Report and Recommendation take issue with the evaluation
of the evidence made by the Administrative Law Judge and reviewed by the Magistrate Judge.
All of the arguments raised have been addressed in the Report and Recommendation. Because
the undersigned, after careful review, agrees with the Magistrate Judge’s decision, there is no
jurisprudential value in further analysis. Instead the Court adopts the Report and
Recommendation.

Il.

It is ORDERED that the Report and Recommendation is ADOPTED. The decision of

the Commissioner denying benefits to Lori Lawson on behalf of K.L. is AFFIRMED. This case

is dismissed.

 

A~ h¥- MWe
DATE EDMUND g SARE, JR.
UNITED-STATES DISTRICT JUDGE
